Citation Nr: 1749002	
Decision Date: 10/31/17    Archive Date: 11/06/17

DOCKET NO.  15-27 110A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Pension Management Center in St. Paul, Minnesota

THE ISSUE

Whether the termination of improved death pension benefits based on the receipt of unreported income identified in a 2010 Income Verification Match (IVM) was proper. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Christine C. Kung, Counsel


INTRODUCTION

The Veteran served on active duty from December 1950 to September 1952.  He died in March 2003.  The appellant is his surviving spouse. 

This matter comes on appeal before the Board of Veterans' Appeals (Board) from a September 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office and Pension Management Center in St. Paul, Minnesota (RO).  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Basic entitlement to such improved death pension exists if, among other things, the claimant's income is not in excess of the maximum annual pension rate (MAPR) specified in 38 C.F.R. § 3.23.  See 38 U.S.C.A. § 1521 (a), (b) (West 2015); 38 C.F.R. § 3.3 (a)(3).  In determining annual income, all payments of any kind or from any source shall be included during the 12-month annualization period in which received, except for listed exclusions.  38 U.S.C.A. § 1503 (a); 38 C.F.R. 
§ 3.271(a).  The record shows that the relevant MAPR in this case is based on a surviving spouse without dependents at the aid and attendance rate.

Improved death pension benefits were terminated based on the receipt of income verification match information (IVM) identifying unreported self-employed income for 2010.  The unreported income was applied as annual income going forward at the rate identified in 2010.  
The appellant was informed that if the IVM was not correct, she should submit verification of her income from the income payor, or by submitting relevant tax documents.  The appellant has submitted her 2010 and 2011 tax returns, as well as partial tax documentation from 2013 and 2014, which showed that she continued to be in receipt of self-employed income amounts in addition to her SSA benefits.  

In her 2015 substantive appeal, the appellant contends that her income has changed.  While the RO asked that the appellant, in a December 2016 notice letter, to submit a complete copy of her 2014 and 2015 income tax returns, evidence indicating that she terminated employment or a letter from the Internal Revenue Service (IRS) indicating that she did not file a tax return for 2015, along with an Improved Pension Eligibility Verification Report (EVR), the appellant only submitted an EVR for 2015 identifying SSA income. 

The Board finds that relevant tax documents needed to verify the appellant's income from 2012 to present has not been submitted.  In order to afford the appellant every benefit of the doubt, the Board finds that an additional remand for the requested tax documents is warranted.   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the appellant submit complete income tax returns for the calendar years 2012, 2013, 2014, 2015, and 2016 to verify her income.  The appellant should also submit evidence showing her termination of employment, or a letter from the IRS indicating that she did not file a tax return for 2015 and/or 2016.  The AOJ should conduct any additional development deemed necessary to address the question of whether the appellant met the income requirements for the receipt of improved death pension benefits during the relevant appeal period.

2.  After all development has been completed, the AOJ should readjudicate the appeal, to include the question of whether the appellant's income is a bar to the receipt of improved death pension benefits.  If the benefit sought remains denied, the appellant should be furnished a supplemental statement of the case, and be given an opportunity to submit written or other argument in response before the claims file is returned to the Board for further appellate consideration.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




